DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/077181 filed on 8/10/18. Claims 1-13 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 2/11/2016.

Information Disclosure Statement
The Information Disclosure Statement received on 11/5/2018 has been considered.

Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
          As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function
          Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
          Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
          Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiver, decoder, encoder, and generator in claims 6 and 12.
          Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations are linked to both computer program and general-use digital computers as described in [00272], thus, the scope of the claims encompass both software-only implementation and general-use digital computers. Thus, when the computer program only is used to implement them, there is no structure.
          If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claims include software. As presented above, the scopes of the claims encompass software only implementation. Software per se are considered non-statutory when not claimed in combination with the computer hardware required to realize their functionalities. As such structure is not present, the claims are drawn to non-statutory subject matter. See MPEP 2106.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As presented above, the scopes of the claims include software only and corresponding structure is not found when there is only software only implementation. Since the corresponding structure is not found in the specification, written description requirement is not met.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As presented above, the scopes of the claims include software only and corresponding structure is not found when there is only software implementation. Since the corresponding structure is not found in the specification, the metes and bound of the claims are not clearly set, rending the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et. al., US 2015/0071348 A1 (hereinafter Oh) in view of Okawa, US 2015/0281693 A1 (hereinafter Okawa).

	As for claim 1, Oh discloses an image decoding method comprising: receiving a bitstream ([0089], e.g., received bit stream); obtaining a predicted quantization parameter value ([0093], e.g., predictor) and a quantized transformation coefficient ([0090], e.g., quantized coefficient) of a current block ([0093], e.g., coding unit) from the bitstream; obtaining a differential ([0093], e.g., differential) quantization parameter of the current block; obtaining a quantization parameter ([0093], e.g., quantization parameter) of the current block based on the differential quantization parameter of the current block and the predicted quantization parameter value; and inversely quantizing ([0094], e.g., inverse quantization) the quantized transformation coefficient of the current block based on the quantization parameter of the current block. 
	Oh does not explicitly disclose obtaining a quantization parameter based on statistical information of samples reconstructed previously to the current block. 
	However, Okawa teaches obtaining a quantization parameter ([0039], e.g., quantization parameter) based on statistical information ([0042], e.g., variances of the input picture) of samples reconstructed previously ([0039], e.g., previously coded) to the current block. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh and Okawa before him/her to modify the method of constructing merge list of Oh with the teaching of coding apparatus, coding method, and storage medium of Okawa with a motivation to obtain a better quantization parameter that allows higher encoding efficiency for the block.

	As for claim 6, the claim recites an image decoding device of the method of claim 1, and is similarly analyzed.

	2.	Claims 2, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Okawa, and further in view of Okawa et. al., US 2013/0170545 A1 (hereinafter Okawa 2).

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Oh does not explicitly teach the obtaining of the differential quantization parameter of the current block comprises: obtaining first statistical information of the previously reconstructed samples, the first statistical information being used to obtain the differential quantization parameter of the current block; obtaining the differential quantization parameter of the current block corresponding to the first statistical information of the previously reconstructed samples, among the plurality of first differential quantization parameters, and. 
	However, Okawa teaches the obtaining of the differential quantization parameter of the current block comprises: obtaining first statistical information ([0042], e.g., variances of the input picture) of the previously reconstructed samples, the first statistical information ([0042], e.g., variances of the input picture) being used to obtain the differential quantization parameter of the current block; obtaining the differential quantization parameter of the current block corresponding to the first statistical information ([0042], e.g., variances of the input picture) of the previously reconstructed samples, among the plurality of first differential quantization parameters, and. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh and Okawa before him/her to modify the method of constructing merge list of Oh with the teaching of coding apparatus, coding method, and storage medium of Okawa with a motivation to obtain a better quantization parameter that allows higher encoding efficiency for the block.
	Oh as modified by Okawa does not explicitly teach obtaining a plurality of predetermined first differential quantization parameters respectively corresponding to a plurality of sample ranges; and wherein the first statistical information of the previously reconstructed samples comprises at least one of an average, a median, a maximum value, and a minimum value of the previously reconstructed samples. 
	However, Okawa 2 teaches obtaining a plurality of predetermined first differential quantization parameters respectively corresponding to a plurality of sample ranges ([0029], e.g., threshold values); and wherein the first statistical information of the previously reconstructed samples comprises at least one of an average ([0023], e.g., average value of luminance), a median, a maximum value, and a minimum value of the previously reconstructed samples. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh, Okawa, and Okawa 2 before him/her to modify the method of constructing merge list of Oh with the teaching of image coding apparatus, image coding method, and program of Okawa 2 with a motivation to obtain a better quantization parameter that allows higher encoding efficiency for the block.

	As for claim 7, the claim recites an image decoding device   of the method of claim 2, and is similarly analyzed.

	As for claim 11, the claim recites a method of the method of claim 2, and is similarly analyzed.

	As for claim 12, the claim recites an image encoding of the method of claim 11, and is similarly analyzed.

	3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Okawa 2, and further in view of Okawa.

	As for claim 13, Oh discloses an image encoding method comprising: obtaining a predicted quantization parameter value ([0093], e.g., predictor) of a current block ([0093], e.g., coding unit); obtaining a differential quantization parameter ([0093], e.g., differential) of the current block quantizing a transformation coefficient ([0090], e.g., quantized coefficient) of the current block based on the predicted quantization parameter value ([0093], e.g., predictor) and the differential quantization parameter ([0093], e.g., differential) of the current block; and generating a bitstream ([0089], e.g., received bit stream) based on the predicted quantization parameter value, the differential quantization parameter of the current block, and the quantized transformation coefficient ([0090], e.g., quantized coefficient) of the current block. 
	Oh does not explicitly disclose obtaining a plurality of differential quantization parameters respectively corresponding to a plurality of sample ranges, based on a result of comparing second statistical information of original samples of the current block to a first threshold value. 
	However, Okawa 2 teaches obtaining a plurality of differential quantization parameters respectively corresponding to a plurality of sample ranges ([0029], e.g., threshold values), based on a result of comparing ([0031], e.g., compared) second statistical information of original samples of the current block ([0023], e.g., block) to a first threshold value ([0029], e.g., threshold).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh and Okawa 2 before him/her to modify the method of constructing merge list of Oh with the teaching of image coding apparatus, image coding method, and program of Okawa 2 with a motivation to obtain a better quantization parameter that allows higher encoding efficiency for the block.
	Oh as modified by Okawa 2 does not explicitly teach obtaining a differential quantization parameter of the current block corresponding to first statistical information of the original samples of the current block, among the plurality of differential quantization parameters. 
	However, Okawa teaches obtaining a differential quantization parameter of the current block corresponding to first statistical information ([0042], e.g., variances of the input picture) of the original samples of the current block, among the plurality of differential quantization parameters. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Oh, Okawa 2, and Okawa before him/her to modify the method of constructing merge list of Oh with the teaching of coding apparatus, coding method, and storage medium of Okawa with a motivation to obtain a better quantization parameter that allows higher encoding efficiency for the block.

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Zou et al., US 2016/0227225 A1, discloses coding escape pixels for palette mode coding. 
        2.    Guo et al., US 2015/0229933 A1, discloses adaptive screen and video coding scheme. 
        3.    Chiu et al., US 2013/0188692 A1, discloses systems, methods, and computer program products for transform coefficient sub-sampling. 

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485